Motion to substitute in pending appeal the executrix of plaintiff, granted. (Ho. 197.) Motion to compel respondents to furnish missing exhibits or for other relief denied, without costs. Upon the settlement of the case on appeal before the Justice who tried the case (Mr. Justice Davis), counsel for the parties are directed to appear together with the witness who, upon the trial, drew the exhibit in question, and there agree upon a reproduction of the exhibit in the record on appeal. In the event of disagreement between counsel, the Trial Justice will settle the issue and decide upon the form and content of the reproduced exhibit in the same manner as he would settle any other dispute relating to the contents of the record. Present — Lewis, P. J., Carswell, Adel, Sneed and Wenzel, JJ.